Title: From Alexander Hamilton to William S. Smith, 9 May 1800
From: Hamilton, Alexander
To: Smith, William Stephens


          
            Sir,
            NY. May 9. 1800
          
          The returns of Medicine wanted for the Brigade under your command were im forwarded sent immediately to the S of War, but no answ and the forwarding of a supply without delay urged in strong terms. No answer has, however, been received.
          I requested you to point out art  a few articles of pressing necessity in order that they might be procured, and forwarded from this place—
          This does not appear to me to be Sufficiently done—You will be pleased to fo send me a list of such Articles as soon as possible.
           Col. Smith—
        